Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 5, 6, 7, 8, 9-10, 11-15, 21, 22, 23, 24 and 25 are allowed.
     Examiner’s Comments
Claims 1-4, 5, 6, 7, 8, 9-10, 11-15, 21, 22, 23, 24 and 25 have been renumbered as claims 1-4, 6, 7, 5, 8, 9-10, 13-17, 18, 19, 11, 12 and 20 respectively.
The following is an examiner’s statement of reasons for allowance: The claimed mobile music store including in combination the features of a housing base, first and second housing members that enclose a music player when the assembly is in a closed position with the housing members adjacent one another in a closed configuration and positioned directly away  from one another in an open configuration as set forth is neither taught by nor an obvious variation of the art of record.  The limitations of claims 2-10, 23-24 depend upon those features of claim 1.  Claim 11 written with similar features is allowable for the same reasons mention with respect to claim 1. The limitations of claims 12-15, 21-22 and 25 depend upon those features of claim 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. 
Unpublished application information in Patent Center is available to registered users. 
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 














								/ANDREW L SNIEZEK/                                                                                                Primary Examiner, Art Unit 2688                                                                                                        
/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        3/28/22